Citation Nr: 1453266	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a varicocelectomy. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1943 to January 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran died in April 2012, and as noted, below, his son is now the appellant.

The Veteran also initiated appeals with respect to the September 2008 rating decision's denial of claims for entitlement to service connection for bilateral hearing loss and entitlement to special monthly pension.  Service connection for hearing loss was awarded in a December 2009 rating decision and special monthly pension by reason of being housebound and based on the need for aid and attendance was granted in May 2010 and March 2012 rating decisions, respectively.  The grant of service connection and special monthly pension constitutes a complete award of the benefits sought on appeal and the claims for entitlement to service connection for hearing loss and entitlement to special monthly pension are not before the Board.  

The appellant in this case is the Veteran's son who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010 (2014).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  In May 2012, the Veteran requested to substitute for the Veteran in the claims under appeal at the time of the Veteran's death.  Thus, the claims listed on the first page of this decision are properly before the Board with the appellant substituting for the deceased Veteran. 



FINDINGS OF FACT

1.  Residuals of a varicocelectomy consisting of a scar were incurred during active duty service. 

2.  A chronic low back disability, currently diagnosed as osteoarthritis and degenerative disc disease, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a varicocelectomy, currently diagnosed as a scar, is warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  A chronic low back disability, currently diagnosed as osteoarthritis and degenerative disc disease, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Residuals of a Varicocelectomy

The Veteran contended that service connection was warranted for residuals of a varicocelectomy as the procedure was performed during active duty service.  Service records document that the Veteran underwent a ligation of the internal spermatic vein in September 1945 to treat a left testicle varicocele.  Although there is some evidence the varicocele may have pre-existed service, the Board finds that the presumption of soundness is not rebutted in this case and the Veteran is presumed sound at the time of his enlistment into active duty service in October 1943.  See 38 U.S.C.A. § 1111 (the presumption of soundness is rebutted only if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service).  The January 1946 separation examination report notes the Veteran's history of a varicocelectomy in 1945 and a residual scar was identified.  Service connection is therefore warranted for the residual scar of the varicocelectomy as the disability was clearly incurred during the Veteran's active duty service. 

The grant of service connection in this case is limited to residuals of a varicocelectomy consisting of a scar.  The record does not include any lay or medical evidence indicating that the in-service surgical procedure resulted in any other chronic residuals, and the Veteran's private and VA treatment records are completely negative for findings of a varicocele.  Thus, the grant of service connection for a residual scar from the Veteran's in-service surgery constitutes a complete grant of the claim on appeal.   

Low Back Disability

The Veteran contended that service connection is warranted for a low back disability as it was incurred during active service.  In a January 2009 statement, the Veteran reported that he experienced low back pain ever since his discharge from active duty.

The record clearly establishes the presence of a current disability.  Private and VA treatment records dating from May 1999 document consistent treatment for low back pain diagnosed as osteoarthritis and degenerative disc disease.  Although a  low back disability is shown by the current record, service treatment records do not document any in-service injuries.  The Veteran's spine was normal at the October 1943 enlistment and January 1946 separation examinations and service records are negative for any complaints or treatment pertaining to a low back condition.  The Veteran also did not provide any statements in support of his claim describing or alleging an in-service back injury (versus his reported continuity of symptomatology).  As the record does not contain any lay or medical evidence of an in-service injury, the Board finds that the second element of service connection is not established. 

The record also does not demonstrate a nexus between the current low back disability and any incident of active duty service.  As noted above, no chronic back conditions were noted in the service treatment records and the Veteran's spine was normal at the January 1946 separation examination.  There is also no evidence of arthritis of the low back until many years after the Veteran's discharge from active duty to allow for service connection on a presumptive basis.  The earliest medical evidence of arthritis dates from November 1999 when lumbar X-rays showed degenerative changes with disc space narrowing.  Although private treatment records also document the Veteran's reports of a long history of back pain dating from a water-skiing accident in the 1950s, this injury occurred at least 5 years after the Veteran's discharge from service.  Therefore, the Board cannot conclude that the Veteran manifested arthritis of the lumbar spine within a year from his discharge from military service to allow for service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's lumbar osteoarthritis is a chronic disease listed in 38 C.F.R. § 3.309(a).  In addition, the Veteran stated in a January 2009 correspondence that he experienced back pain ever since his discharge from military service.  The Board must consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(b).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the Veteran's reported history of continuous back pain since service is not credible in light of the contents of the medical treatment records documenting a normal lumbar spine until a post-service injury in the 1950s.  The Veteran's back was normal upon examination throughout service and upon separation in January 1946.  The earliest evidence of low back pain dates from May 1999 when the Veteran reported to his private physician that he hurt his spine in the 1950s while water-skiing.  The same history was provided to several other private doctors and the Veteran never reported to any health care professional that he incurred a low back injury during service or experienced back pain since active duty.  Furthermore, the Board notes that the Veteran's January 2009 statement alleging consistent back pain since service was written more than 60 years after his discharge from active duty.  The Board therefore finds that the Veteran's statements made in the context of contemporaneous medical treatment more reliable than those provided to support a claim for compensation years later. 

The Board also finds that the weight of the competent medical evidence is against the claim for service connection.  The record does not contain any medical opinions in favor of the claim for service connection and there is no objective indication that the Veteran's lumbar disability was etiologically related to active service.  

The Board has considered the statements of the Veteran connecting his back condition to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  As noted, the Veteran never detailed a specific injury to the back during service.  The appellant in this case, the Veteran's son, has also not made any specific statements in support of the claim.

In sum, the post-service medical evidence of record shows that the first evidence of a chronic low back disability was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is clearly against the finding of an in-service injury and a nexus between the current back disability and any incident of active service.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Although the January 2008 notice letter was provided to the Veteran prior to his death and not the appellant, the appellant has substituted himself as the claimant in this appeal under 38 U.S.C.A. § 5121A  (West 2002) and is therefore deemed to have received the notice issued to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran was not provided a VA examination or medical opinion in response to his claim, but the Board finds that a medical opinion is not required under VA's duty to assist.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, the record does not indicate that the Veteran's lumbar spine disability may be associated with active service.  As discussed above, there is no lay or medical evidence of an in-service injury.  Additionally, while the Veteran reported a continuity of symptoms since service, the Board has determined that this history is not credible.  Thus, the Veteran's statements do not serve to trigger the duty to obtain an opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible); see also .

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for residuals of a varicocelectomy consisting of a left testicle scar is granted for substitution purposes. 

Entitlement to service connection for a chronic low back disability, currently diagnosed as osteoarthritis and degenerative disc disease, is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


